             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 1 of 10




                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

ERIN KESSLER and STEPHANIE LAZAR                                  §
Plaintiffs                                                        §
                                                                  § CIVIL ACTION NO. 1:20-cv-00049
v.                                                                §
                                                                  §
SHUART AND ASSOCIATES, INC.                                       §
Defendant                                                         §    JURY TRIAL DEMANDED



                                  PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COMES NOW Erin Kessler and Stephanie Lazar (“Plaintiffs”) and file their Complaint

against Shuart & Associates, Inc. (“Defendant”), and in support thereof would show as follows:

                                    I.        PRELIMINARY STATEMENT

         1.1.      Defendant Shuart & Associates, Inc. is engaged in the business of legal recruiting

in the States of Texas and Louisiana, including the placement of temporary, contract, and direct-

hire legal professionals.

         1.2.      Plaintiffs were employed by Defendant as legal recruiters through November 19,

2019, when their employment was terminated. Prior to their termination, Plaintiffs made

placements for Defendant in consideration of Defendant’s agreement to pay the commissions1

provided for in the Compensation Plans. Plaintiff Erin Kessler was paid on a commission-only

basis; Plaintiff Stephanie Lazar was paid a base salary plus commissions.

         1.3.      Plaintiffs Erin Kessler and Stephanie Lazar bring this action to recover unpaid


1
   Although some of the commission payments set out in the Compensation Plan are labelled “bonuses,” they are
calculated as a percentage of revenue generated from Plaintiffs’ placement and are largely nondiscretionary, and thus
are functionally commissions. As such, this Complaint will use “commissions” to refer to all incentive compensation
described by the Plans.

Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 1 of 10
             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 2 of 10




commissions due under their Compensation Plans. Defendant breached these Compensation Plans

by (a) diverting a significant portion of each Plaintiff’s year-end commissions for Defendant’s own

use; and (b) refusing to pay the remaining commissions due under each Plaintiff’s Compensation

Plan.

         1.4.      Additionally, Defendant has willfully violated the FLSA by incorrectly classifying

Plaintiff Kessler as exempt from overtime and refusing to pay Plaintiff Kessler the overtime

premium for hours worked over forty in a given workweek.

         1.5.      As such, Plaintiff Erin Kessler further brings this action to recover overtime

compensation, liquidated damages, attorneys’ fees, costs of litigation, costs of court, and pre-

judgment and post-judgment interest under the provisions of the Fair Labor Standards Act of 1938,

as amended, 29 U.S.C. 201 et seq. (“FLSA”).

                                    II.       JURISDICTION AND VENUE

         2.1.      The Court has subject matter jurisdiction under 28 U.S.C. 1331 because this civil

action arises under the Constitution, laws, or treaties of the United States; specifically, the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. 201 et seq. (“FLSA”).

         2.2.      The court has supplemental jurisdiction under 28 U.S.C. 1367 over Plaintiffs’ state

law claims because said claims are so related to the claims within the Court’s original jurisdiction

that they form part of the same case or controversy 28 U.S.C. 1367.

         2.3.      Jurisdiction is further conferred on this Court by 29 U.S.C. 216(b) and by the

provisions of 28 U.S.C. 1337 relating to “any civil action or proceeding arising under any Act of

Congress regulating commerce…”

         2.4.      The Court further has diversity jurisdiction as the Complaint involves a controversy

between parties of diverse citizenship, and as the amount in controversy exceeds $75,000.00. 29



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 2 of 10
             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 3 of 10




U.S.C. 1332(a).

         2.5.      The Court has general personal jurisdiction over Defendant as Defenadnt has

engaged in continuous and systemic contacts with Texas. The Court has specific personal

jurisdictional over Defendant as Defendant purposely directed its activities toward Texas or

purposely availed itself of the privileges of conducting activities in Texas by having regularly

conducted business in Texas and by employing Texas residents in Texas, including Plaintiff

Kessler. These activities have given rise to this controversy.

         2.6       Venue is proper in the Western District of Texas, Austin Division, pursuant to 28

U.S.C. 1391(b), because a substantial part of the events or omissions giving rise to the claims

herein occurred in said District.

         2.7.      All conditions precedent necessary to maintain this action have been performed or

have occurred.

                                                   III.      PARTIES

         3.1.      Defendant Shuart & Associates, Inc. is a foreign corporation organized and existing

under the laws of the State of Louisiana. As set forth in this Complaint, Defendant regularly

conducted business in Texas and employed employees in Texas, including Plaintiff Erin Kessler;

and these business activities and employment are a basis of this lawsuit. As Defendant does not

maintain a registered agent of service in Texas, Defendant may be served with process pursuant to

Tex.Civ.Prac.&Rem.Code 17.044 by serving the Secretary of State of Texas at 1019 Brazos

Street, Austin, Texas 78701. The Secretary of State of Texas may also forward a copy of the

citation and petition in this lawsuit to the registered agent of service provided by Defendant to the

Secretary of State of the State of Louisiana, Darnell Shuart Schoen, 521 S. Massachusetts Avenue,

Covington, Louisiana 70433.



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 3 of 10
             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 4 of 10




         3.2.      Plaintiff Erin Kessler is an individual who resides in Travis County, Texas, and

who was employed by Defendant in Travis County, Texas.

         3.3.      Plaintiff Stephanie Lazar is an individual who resides in the State of Louisiana, and

who was employed by Defendant in Orleans Parish, Louisiana.

                                            IV.       FLSA COVERAGE

         4.1.      At all relevant times to this Complaint, Defendant has had annual gross operating

revenue in excess of $500,000.00, and has been and continues to be an “employer” engaged in

interstate commerce within the meaning of the FLSA, 29 U.S.C. 203.

         4.2.      At all relevant times to this Complaint, Defendant has employed and continued to

employ employees, including Plaintiffs, within the meaning of the FLSA, 29 U.S.C. 203.

         4.3.      At all relevant times to this Complaint, Plaintiffs were individual employees of

Defendant who engaged in commerce as required by 29 U.S.C. 206-207.

         4.4.      At all relevant times to this Complaint, Defendant has been subject to the

requirements of the FLSA. 29 U.S.C. 201 et seq.

                                      V.        FACTUAL ALLEGATIONS

         5.1.      Defendant employed Plaintiff Stephanie Lazar as a recruiter starting n

approximately September 2014. Plaintiff Stephanie Lazar was paid a guaranteed salary plus

commissions pursuant to her Compensation Plan with Defendant. Plaintiff Lazar was terminated

by Defendant without cause on November 19, 2019.

         5.2.      Defendant employed Plaintiff Erin Kessler as a recruiter starting in approximately

October 2009. Plaintiff Erin Kessler was paid solely on the basis of commissions pursuant to her

Compensation Plan with Defendant. Plaintiff Kessler was terminated by Defendant without cause

on November 19, 2019.



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 4 of 10
             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 5 of 10




         5.3.      Following their termination, Defendant refused to pay Plaintiffs the remaining

commissions owed to them for placements and other services performed for Defendant in 2019.

These unpaid commissions total in excess of $100,000.00 for Plaintiff Erin Kessler and in excess

of $50,000.00 for Plaintiff Stephanie Lazar. By failing to pay these commissions, Defendant

breached its Compensation Plan with Plaintiffs.

         5.4.      Defendant’s SEP-IRA retirement plan required that Defendant to make uniform

annual contributions to Plaintiffs’ retirement accounts. Per the SEP-IRA regulations and plan

documents, these contributions were to be paid by the employer, not by the employees. In disregard

of these requirements, Defendant mischaracterized commissions due and owing to Plaintiffs as

Defendant’s own contribution, and thus improperly diverted a significant portion of Plaintiffs’

annual commissions for its own use. Defendant thusly misappropriated $175,231.74 of Plaintiff

Erin Kessler’s compensation in 2015, 2016, 2017, and 2018, and $54,760.20 of Plaintiff Stephanie

Lazar’s compensation in 2016, 2017, and 2018. In doing so, Defendant breached its Compensation

Plan with Plaintiffs.

         5.5.      Plaintiff Erin Kessler was not exempt from the FLSA’s overtime pay requirements

via the “white collar” exemptions as she was not paid a guaranteed salary. Nor was Plaintiff

Kessler otherwise exempt from the FLSA’s overtime requirements.

         5.6.      Defendant has violated the FLSA by failing to pay Plaintiff Erin Kessler an

overtime premium for hours worked over forty hours in a given workweek.

                         VI.       CAUSE OF ACTION: VIOLATION OF FLSA

         6.1.      Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully set forth herein.

         6.2.      Plaintiff Erin Kessler is a non-exempt employee who is entitled to overtime pay for



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 5 of 10
             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 6 of 10




all hours worked for Defendant in excess of forty during each workweek.

         6.3.      During her employment with Defendant, Plaintiff Erin Kessler routinely worked in

excess of forty hours per week.

         6.4.       Defendant has failed to pay Plaintiff Erin Kessler the statutorily mandated

overtime rate set forth in the FLSA.

         6.5.      A three-year statute of limitations applies to this action as Defendant’s failure to

pay overtime to Plaintiff Erin Kessler was willful within the meaning of 29 U.S.C. 255(a).

         6.6.      Plaintiff Erin Kessler is entitled to an amount equal to and in addition to her unpaid

wages as liquidated damages under the FLSA as Defendant’s acts or omissions in failing to pay

Plaintiff Erin Kessler the overtime premium required by the FLSA were not made in good faith.

29 U.S.C. 260.

         6.7.      In further violation of the FLSA, Defendant has failed to maintain accurate

employee records, including records of the number of hours worked per workweek by Plaintiff

Erin Kessler.

         6.8.      Plaintiff Erin Kessler seeks all unpaid overtime compensation and an additional

equal amount as liquated damages, as well as reasonable attorney’s fees, costs, and litigation

expenses, including expert witness fees, as provided by 29 U.S.C. 216(b), along with pre- and

post-judgment interest at the highest rate allowed by law.

                       VII.      CAUSE OF ACTION: BREACH OF CONTRACT

         7.1.      Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully set forth herein.

         7.2.      Plaintiffs were entitled to payment of commissions provided by their Compensation

Plans with Defendant, which constituted a valid contract.



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 6 of 10
             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 7 of 10




         7.3.      Plaintiffs made the placements underlying the commissions provided for in the

Compensation Plans and otherwise fully performed or were excused from performing their

obligations to Defendant.

         7.4.      Defendant, in using Plaintiffs’ annual commission payment to fund Plaintiffs’ SEP-

IRA, misappropriated monies due to Plaintiffs under the Compensation Plans for its own use. This

was a breach of the Compensation Plans.

         7.5.      Defendant has breached its Compensation Plans with Plaintiffs by failing to pay

Plaintiffs the amounts due to Plaintiffs in commissions under each Plaintiff’s respective

Compensation Plan.

         7.6.      Plaintiffs have suffered damages from Defendant’s refusal to pay the monies owed

to Plaintiffs pursuant to their respective Compensation Plans. Defendant is further liable for

Plaintiffs’ reasonable attorney’s fees, costs, and litigation expenses, along with pre- and post-

judgment interest at the highest rate allowed by law.

                VIII. CAUSE OF ACTION: LOUISIANA WAGE PAYMENT ACT

         8.1.      Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully set forth herein.

         8.2.      Plaintiff Stephanie Lazar was employed by Defendant in Louisiana and is thus

protected by the provisions of the Louisiana Wage Payment Act (the “WPA”). L.A. R.S. 23:631

et seq. Amongst its other provisions, the WPA prohibits employers from requiring an employee

to sign a contract that forfeits wages if the employee is discharged before the contract is completed,

and instead requires that employers pay employees their wages actually earned up to the time of

discharge. L.A. R.S. 23:634.

         8.3.      Defendant has violated the WPA by requiring that Plaintiff Stephanie Lazar sign a



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 7 of 10
             Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 8 of 10




contract forfeiting her commission for services provided, and has further violated the WPA by

failing to pay Plaintiff Lazar her wages actually earned up to the time of discharge.

         8.4.      Accordingly, Plaintiff Stephanie Lazar is entitled to recover from Defendant her

unpaid compensation, penalties including an additional 90 days wages, and her reasonable

attorneys’ fees and costs. L.A. R.S. 23:631-23:634.

                           IX.      CAUSE OF ACTION: QUANTUM MERUIT

         9.1.      Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully set forth herein.

         9.2.      In the alternative to Plaintiffs’ claim for breach of contract, Plaintiffs seek recovery

under the equitable theory of quantum meruit.

         9.3.      Plaintiffs, in providing their recruiting services on behalf of Defendant, provided

valuable services to Defendant, which were accepted by Defendant under circumstances that

reasonably notified the Defendant that Plaintiffs expected to be paid. Defendant has been unjustly

enriched by its acceptance, use, and enjoyment of Plaintiffs’ services without compensation.

         9.4.      Plaintiffs, by their claim of quantum meruit, seek to recover the reasonable value

of their services to Defendant as well as reasonable attorney’s fees, costs, and litigation expenses

pursuant to along with pre- and post-judgment interest at the highest rate allowed by law.

                   X.        CAUSE OF ACTION: MONEY HAD AND RECEIVED
                                    and UNJUST ENRICHMENT


         10.1.     Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully set forth herein.

         10.2.     In the alternative to Plaintiffs’ claim for breach of contract, Plaintiffs seek recovery

under the equitable theory of money had and received and the equitable theory of unjust



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 8 of 10
              Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 9 of 10




enrichment.

         10.3.     Defendant has received payment for the placements made by Plaintiffs, but has not

paid Plaintiffs for said placements, and thus Defendant holds money that in good conscience and

equity belongs to Plaintiffs, and Defendant’s retention of that money would result in Defendant’s

unjust enrichment to the detriment of Plaintiffs.

         10.4.     Plaintiffs, by their claim of money had and received and unjust enrichment, seek to

recover as actual damages all sums held by Defendant which in good conscience and equity belong

to Plaintiffs or by which Defendant has been unjustly enriched to the detriment of Plaintiffs..

Plaintiffs also seek exemplary damages against Defendant, and pre- and post-judgment interest at

the highest rate allowed by law.

                                              XI.       JURY DEMAND

         11.       Plaintiffs hereby demand a trial by jury.

                                                    XII.     PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs Erin Kessler and Stephanie Lazar

respectfully pray that they recover the following against Defendant Shuart and Associates, Inc:

         a.        Unpaid compensation due to Plaintiffs;

         b.        Unpaid overtime wages to Plaintiff Erin Kessler for all hours worked in excess of

forty hours in a workweek, along with liquidated damages in an amount equal to Plaintiff Kessler’s

unpaid overtime compensation as allowed by the FLSA;

         c.        Reasonable attorney’s fees, costs and expenses of this action, including expert

witness costs;

         d.        Exemplary damages as warranted;

         e.        pre-judgment and post-judgment interest at the highest rates allowed by law; and



Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 9 of 10
              Case 1:20-cv-00049-RP Document 1 Filed 01/15/20 Page 10 of 10




         f.        such other and further relief, at law or in equity, as deemed necessary by this

Honorable Court.



                                                                  Respectfully Submitted,



                                                                  /s/ Aaron Charles de la Garza

                                                                  Aaron Charles de la Garza
                                                                  Texas Bar No. 24028282
                                                                  Aaron C de la Garza, PLLC
                                                                  509 West 18th Street
                                                                  Austin, Texas 78701
                                                                  (512) 474-7054 telephone
                                                                  (512) 474-5605 facsimile
                                                                  aaron@adlglaw.com
                                                                  ATTORNEY FOR PLAINTIFFS




Erin Kessler and Stephanie Lazar v. Shuart and Associates, Inc.
Page 10 of 10
